Exhibit 21 Subsidiaries Avcon Industries, Inc., a Kansas Corporation Butler National Services, Inc., a Florida Corporation BCS Design, Inc., a Kansas Corporation Kings Avionics, Inc., a Kansas Corporation Butler National, Inc., a Nevada Corporation Butler Temporary Services, Inc., a Missouri Corporation Butler National Corporation, a Nebraska Corporation Kansas International Inc., a Kansas Corporation Kansas International DDC, LLC, a Kansas Limited Liability Company Butler National Service Corporation, a Kansas Corporation AVT Corporation, a Texas Corporation Indian Gaming Corporation, a Kansas Corporation HMRS Holdings, LLC, a Kansas Corporation BHCMC, LLC, a Kansas Limited Liability Company
